DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-20 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a semiconductor package comprising: among other limitations cited in claims 1, 6, and 18, a plurality of first through structures including first impurities having a first conductivity type and a plurality of second through structures including second impurities having a second conductivity type that is different from the first conductivity type, the plurality of first through structures and the plurality of second through structures extending through the substrate and protective layer, a plurality of first connection wires connecting respective first ends of the plurality of first through structures to respective first ends of the plurality of second through structures, and a plurality of second connection wires connecting respective second ends of the plurality of first through structures to respective second ends of the plurality of second through structures, wherein the plurality of first through structures and the plurality of second through structures are alternately connected to each other in series by the plurality of first connection wires and the plurality of second connection wires. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818